Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1. (Original) A computer-implemented method for managing security of a communication network, comprising: 
receiving, from a first computing device of the communication network and by a second computing device of the communication network, a message formatted based on a stateless communication protocol for the communication network; 
generating, by the second computing device, based on a hash function stored in a storage device associated with the second computing device, a fingerprint of the message, wherein the fingerprint is generated using the hash function based on at least a portion of a header of the message or a portion of a body of the message; 
storing, by the second computing device, the generated fingerprint of the message in the storage device, and 
detecting, by the second computing device, whether the generated fingerprint of the message has a duplicated fingerprint already stored in the storage device, wherein the message is a retried message or replayed message of a message having the duplicated fingerprint.

1, further comprising: generating, by the second computing device, a response message to indicate a rejection of a service request contained in the message when the second device detects the duplicated fingerprint already stored in the storage device.

3. (Original) The method of claim 1, wherein the hash function includes SHA-256, SHA- 224, SHA-384, SHA-512, or a secure hash algorithm.

4. (Original) The method of claim 1, wherein the stateless communication protocol includes Hyper Text Transfer Protocol (HTTP), HTTP/1.1, HTTP/2, HTTP/3, HTTPS, Internet Protocol (IP), or a stateless sensor network protocol.

5. (Original) The method of claim 1, wherein the communication network includes Internet, a sensor network, or an electronic payment transaction processing network.

6. (Original) The method of claim 1, wherein the message is a request message for GET, HEAD, POST, OPTIONS, PUT, DELETE, TRACE, CONNECT, or PATCH in a HTTP related protocol.

7. (Original) The method of claim 1, wherein the message includes a general-header, a client request-header, or an entity-header.

8. (Original) The method of claim 1, wherein the message includes the header and the body, and the header includes a field for date, a time to live (TTL) filed, or a correlation identification field, and the body or the header includes authentication data.

9. (Original) The method of claim 8, wherein the fingerprint is generated without using authentication data contained in the message.

10. (Original) The method of claim 1, wherein the fingerprint is generated using the hash function on at least all fields of the header of the message.

11. (Original) The method of claim 1, wherein the first computing device or the second computing device includes a smart phone, laptop, tablet, a personal computer, a server, a camera, a sensor, a router, a switch, an Internet of Thing (loT) device, a point of sale (POS) terminal, or a transaction terminal.

12. (Original) The method of claim 1, wherein the message is one of a set of multiple messages sharing a same correlation identification.

13. (Original) An executable software product stored on a non-transitory computer- readable medium containing program instructions that cause a processor of a computing device, in response to execution of the instructions by the processor, to: 
receive a message formatted based on a stateless communication protocol for the communication network; 
generate, based on a hash function stored in a storage device coupled to the processor, a fingerprint of the message, wherein the fingerprint is generated using the hash function based on at least a portion of a header of the message or a portion of a body of the message; 
store the generated fingerprint of the message in the storage device, and 
detect, by the processor, whether the generated fingerprint of the message has a duplicated fingerprint already stored in the storage device, wherein the message is a retried message or replayed message of a message having the duplicated fingerprint.



15. (Original) The executable software product of claim 13, wherein the hash function includes SHA-256, SHA-224, SHA-384, SHA-512, or a secure hash algorithm.

16. (Original) The executable software product of claim 13, wherein the stateless communication protocol includes Hyper Text Transfer Protocol (HTTP), HTTP/1.1, HTTP/2, HTTP/3, HTTPS, Internet Protocol (IP), or a stateless sensor network protocol; and wherein the message is a request message for GET, HEAD, POST, OPTIONS, PUT, DELETE, TRACE, CONNECT, or PATCH in a HTTP related protocol.

17. (Original) The executable software product of claim 13, wherein the communication network includes Internet, a sensor network, or an electronic payment transaction processing network.

18. (Original) A computing device, comprising: 
a storage device to store a hash function; one or more processors coupled to the storage device, wherein the one or more processors are configured to: 
receive, from another computing device coupled to the computing device by a communication network, a message formatted based on a stateless communication protocol for the communication network; 
generate a fingerprint of the message using the hash function based on at least a portion of a header of the message or a portion of a body of the message; 
store the generated fingerprint of the message in the storage device; 


19. (Original) The system of claim 18, wherein the hash function includes SHA-256, SHA- 224, SHA-384, SHA-512, or a secure hash algorithm; 
the stateless communication protocol includes Hyper Text Transfer Protocol (HTTP), HTTP/1.1, HTTP/2, HTTP/3, HTTPS, Internet Protocol (IP), or a stateless sensor network protocol; and 
the message is a request message for GET, HEAD, POST, OPTIONS, PUT, DELETE, TRACE, CONNECT, or PATCH in a HTTP related protocol.

20. (Original) The system of claim 18, wherein the fingerprint is generated without using authentication data contained in the message.


REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
	After searches and consideration, the examiner the claims novel and non-obvious. Any comments considered necessary by the applicant(s) must be submitted no later than the submission of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submission should be labeled “Comments on Statement of reason for allowance.” 
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIN ESKANDARNIA whose telephone number is (571)270-3205.  The examiner can normally be reached on 7:30am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446